Citation Nr: 1617500	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-22 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for dental trauma of the two upper front teeth (#8 and #9) for compensation purposes.

2.  Entitlement to service connection for dental trauma of the two upper front teeth (#8 and #9) for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to February 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for dental trauma of the two upper front teeth.  In a July 2013 Statement of the Case (SOC), the RO noted a May 2011 decision in which the VA dental clinic determined that the Veteran was not eligible for fee-basis treatment.  The Veteran subsequently perfected an appeal as to all issues in the SOC; as such the claims for service connection for compensation and dental treatment are properly before the Board.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  

The Veteran testified at a videoconference hearing before the undersigned in January 2014 and a transcript of that hearing is of record.

In April 2014, the Board remanded the case for further development, including obtaining relevant private dental treatment records and scheduling the Veteran for a VA examination to determine the nature and etiology of any current dental disability.  Treatment records have since been obtained from Dr. R.M. and the Veteran was afforded a VA examination in December 2014.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  The Veteran does not have a dental disability for which compensation can be authorized.

2.  The Veteran sustained a dental trauma in service, and the evidence is in relative equipoise on whether the in-service trauma caused tooth #8 to later break.

3.  The Veteran does not meet the requirements for any of the classes of eligibility for dental treatment for tooth #9.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for dental trauma of the two upper front teeth (#8 and #9) for compensation purposes have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2015).

2.  The criteria for Class II eligibility for VA dental treatment for dental trauma of tooth #8 have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).

3.  The criteria for eligibility for VA dental treatment for dental trauma of tooth #9 have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, VA provided a notice letter to the Veteran in January 2011, prior to the adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent a VA examination in December 2014 to obtain medical evidence regarding the nature and etiology of the claimed dental trauma.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Dental Trauma of the Two Upper Front Teeth (#8 & #9)

The Veteran contends that he was doing basic training drills while marching when a command, about face, was given.  He turned around and the top of another soldier's rifle barrel hit the Veteran's mouth and chipped his two front teeth.  He states that he was bleeding and went to sick bay.  He also states that he thinks the deterioration of his teeth was due to this in-service dental trauma.  See the January 2011 statement; August 2013 VA Form 9.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, including conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, and loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

In this case, available STRs are silent for mention of complaints, treatment, or diagnosis of any dental trauma.  In addition, in a February 1965 separation from service examination, the Veteran's mouth and throat were found to be clinically normal and there is no notation of trauma to the upper two front teeth.

Post-service treatment records indicate that that the Veteran has been seen by a private dentist, Dr. R.M., since February 2001.  In January 2012, Dr. R.M.'s office manager, L.M., submitted a letter indicating that the Veteran presented with severe wear on his maxillary and mandibular incisors.  The wear became more severe through the years with age and the collapse of his bite.  L.M. indicated that the issue was best treated by crowning the teeth in question to preserve them.  She also indicated that due to the severe wear, they were unable to comment on whether the claimed in-service accident exacerbated the breakdown of his dentition.

In August 2013, L.M. reiterated that she and Dr. R.M. were unable to comment on whether the claimed in-service injury exacerbated the current breakdown of his dentition, and that the teeth in question would benefit from crowning.

The Veteran testified in a January 2014 Board hearing that he sought medical attention at the time of the in-service injury.  He indicated that the bleeding was stopped and he did not have any further medical or dental treatment in service for his teeth.  The Veteran asserted that the front teeth started slowly chipping away through the years, and that they were shorter and thinner than they were in service.

In May 2014, another letter from L.M. indicated that it was not possible to verify whether the claimed in-service injury exacerbated the breakdown in the Veteran's teeth, but that "it could have contributed."

The Veteran was afforded a VA dental examination in December 2014.  The examiner indicated that the Veteran had incisal abrasion on teeth numbers 6-11 and 22-27, on which there was no documentation available regarding the start of the abrasion but that the condition was long-standing.  The examiner stated that the Veteran did not have any condition of the mandible, maxilla, or any other tooth condition leading to loss of any teeth (other than due to the loss of the alveolar process as a result of periodontal disease).  He also did not have any disfiguring scars, osteomyelitis/osteoradionecrosis/bisphosphonate-related osteonecrosis of the jaw, tumors and neoplasms, or other pertinent physical findings.  The examiner opined that the Veteran showed moderate to severe incisal abrasion of all anterior teeth, which was due to prolonged bruxism, which was unrelated to trauma to teeth 8 and 9.  The examiner further noted that abrasion was present on twelve teeth and only two teeth (#8 and #9) were claimed to have been injured in service.

In a May 2015 letter, L.M. stated that over the years, the continued deterioration of the Veteran's bite has made the restoration of the teeth at issue near impossible, and that the anterior teeth were weak and thin.  She indicated that in recent months the veteran had two fillings to restore breaks in his teeth, but those were just stop-gap measures until a more permanent solution could be agreed upon.

Most recently, in December 2015, L.M. submitted another letter in which she asserted that the Veteran's tooth #8 recently broke in a manner that strongly suggested damage from trauma.  She noted that the break was highly unusual and not one she had seen from wear and tear in almost 30 years of practice.  She stated that the "new development is compelling evidence of prior trauma that may, in fact, have been a result of the [in-service] accident," and that "it seems prudent to reconsider [the Veteran's] claim as service related."  She further stated that all six maxillary anterior teeth, namely #6, 7, 8, 9,10 and 11 were worn and/or damaged and would require heroic dental care to save them.  She opined that these conditions could have been initiated by the changes in the Veteran's bite caused by the accident.

Although it is clear the Veteran has required post-service dental treatment including fillings and crowns, the Veteran's dental condition does not constitute an injury for which compensation may be granted.  The Veteran has not been shown to have any conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. §§ 3.381(b), 4.150, Diagnostic Codes 9900-9916.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for compensation for dental trauma of the two upper front teeth, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board will next determine whether the Veteran has met the requirements for entitlement to service connection for a dental disorder for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility for dental treatment are set forth in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only Class I and Class II are potentially applicable in this case, which are analyzed below. 

With reference to Class I, those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.  However, as discussed above, the Veteran does not have a dental disability subject to compensable service connection, as set forth under 38 C.F.R. § 4.150.  As such, the Veteran does not satisfy Class I criteria.  38 C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a service-connected, noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may, under certain specified conditions, utilize outpatient dental services and treatment.  Restrictions include one-time treatment and timely application after service, usually within one year after discharge or release from active service.  Additionally, the certificate of discharge or release must not certify that the veteran was provided a complete dental examination within 14 months after discharge or release unless delayed through no fault of the veteran.  In the present case, the Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment.  Thus, he does not meet the Class II criteria.  38 C.F.R. § 17.161(b); see 38 U.S.C.A. § 1712(a)(1)(B). 

Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II (a)) may be authorized any treatment indicated as reasonably necessary for the correction of the service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c).  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examinations or outpatient dental treatment.  Simington v. West, 11 Vet. App. 41   (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802 (2010) (service trauma in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

In this case, the Veteran is eligible for VA dental treatment of tooth #8 under the Class II(a) criteria.  L.M. stated that in December 2015 that the Veteran's tooth #8 broke in a manner that "strongly suggested damage from trauma," and that the break was "highly unusual and not one that I have seen from wear and tear in almost 30 years of practice."  Thus, although the December 2014 VA examiner opined that the Veteran's dental conditions were due to prolonged bruxism that was unrelated to trauma to teeth 8 and 9, the evidence is nevertheless in relative equipoise on the issue of whether the Veteran is eligible for VA dental treatment of tooth #8.

However, the competent and credible evidence weighs against the claim that the Veteran's current tooth #9 dental condition is related to service.  The VA examiner opined that the dental conditions were unrelated to in-service trauma, and the December 2015 statement from L.M. also does not attribute tooth #9 directly to the inservice trauma.  To the extent to which L.M. notes that the tooth is worn and/or damaged, and that those conditions "could have" been initiated by the change in the Veteran's bite caused by the accident, L.M.'s statement is speculative, and is therefore of little probative value.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative).  Moreover, the applicable law and regulations do not provide for secondary service connection that would allow eligibility for VA treatment for the Veteran's other damaged teeth even if they were caused by a change in bite.  See 38 C.F.R. § 17.161.

The Board does not doubt that the Veteran is sincere in his belief that his claimed dental condition is related to service.  However, although the Veteran can describe injuring his teeth in service, his statements cannot be used to determine whether his current dental conditions are connected to the in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran has not been shown to have the medical training necessary to make a dental diagnosis and to opine on the etiology of any such diagnosis.  As such, the Board finds the Veteran's statements probative with regard to establishing an in-service injury, but finds little probative value with regard to establishing service connection.

In sum, the Veteran meets the Class II (a) criteria for VA dental treatment of tooth #8, but does not meet the Class II (a) criteria for VA dental treatment of tooth #9 for a noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B). 







ORDER

Service connection for dental trauma of the two upper front teeth (#8 and #9) for compensation purposes is denied.

Service connection for dental trauma of tooth #8 for dental treatment purposes is granted.

Service connection for dental trauma of tooth #9 for dental treatment purposes is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


